 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                 No. 2:19-CV-0891-DMC-P
12                         Plaintiff,
13            v.                                         ORDER
14    ROMERO, et al.,
15                         Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for a 60-day extension of time to

19   file a second amended complaint (ECF No. 11). Good cause appearing therefor, plaintiff’s

20   motion is granted in part. Plaintiff shall file a second amended complaint within 30 days of the

21   date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: August 2, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
